249 F.2d 957
STASNY MUSIC CORP., Plaintiff-Appellant,v.SANTLY-JOY, Inc., Defendant-Appellee.
No. 83.
Docket 24644.
United States Court of Appeals Second Circuit.
Argued November 15, 1957.
Decided December 2, 1957.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.


1
Plaintiff, Stasny Music Corp., appeals from the dismissal of its action against Santly-Joy, Inc., for copyright infringement of a song because of failure to file the notice of use for mechanical reproduction required by the Copyright Act, 17 U.S.C. § 1(e).


2
Fred G. Moritt, New York City (Howard N. Beldock, New York City, on the brief), for plaintiff-appellant.


3
Arnold J. Bernstein, of Abeles & Bernstein, New York City, for defendant-appellee.


4
Before CLARK, Chief Judge, MOORE, Circuit Judge, and LEIBELL, District Judge.


5
PER CURIAM.


6
Affirmed on the opinion of District Judge Weinfeld. 156 F. Supp. 795.